F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  MAR 3 1999
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,                                No. 97-5236
 v.                                                      (D.C. No. 97-CR-45-B)
                                                     (Northern District of Oklahoma)
 LONNIE ALUMBAUGH,

           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before KELLY, HOLLOWAY and BRISCOE, Circuit Judges,


       Defendant Lonnie Alumbaugh was convicted on a jury guilty verdict of possession

of a firearm after previous conviction of a felony in violation of 18 U.S.C. § 922(g)(1) and

was sentenced to thirty-six months’ imprisonment, three years of supervised release, a fine

of $2,000.00 and a special monetary assessment of $100.00. I App. (Doc. 33). Defendant

appeals his conviction and sentence, I App. (Doc. 34), claiming that the district court

improperly denied his motion to suppress evidence and improperly added four levels to his

base offense level. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.



       *
         This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may be cited under terms and
conditions of 10th Cir. R. 36.3.
                                              I

                                             A

                           The Search of Defendant’s Vehicle

       The trial judge made essentially the following findings and conclusions. They

followed the suppression hearing held on May 23, 1997. I App. Doc. 14.

       On March 11, 1996 about 10:45 a.m. Oklahoma Highway Patrol Trooper Smith

was working an aircraft assignment with Trooper Perry and Pilot Trooper Stafford. They

were on Highway 69. Stafford radioed Smith he had clocked a vehicle at 80 m.p.h.

Smith stopped the vehicle for speeding. Defendant was the driver. Id. at 2.

       Trooper Perry had stopped another vehicle for speeding and defendant parked his

vehicle behind the other vehicle. For safety reasons Trooper Smith ordered defendant to

exit and step to the rear of his vehicle and asked for his driver’s license. Smith asked

defendant, who looked familiar, if he had been incarcerated. Smith had worked for the

Department of Corrections at Jim Dunn Correctional Facility in Taft, Oklahoma.

Defendant denied he had been in the penitentiary. Id. at 2. Smith asked where defendant

was coming from and defendant said he had been returning from Muskogee.

       While waiting to determine the validity of the Defendant’s driver’s license, Smith

approached Odum and asked her where she and the Defendant had been. Id. at 3. Odum

replied that they had gone to Muskogee, Oklahoma to make a phone call. Id. Trooper

Smith thought it was strange that the Defendant and Odum traveled to Muskogee,


                                             2
Oklahoma, to make a phone call when the Defendant’s driver license stated that the

Defendant’s address was in Claremore, Oklahoma. Smith repeated to Defendant his

question where he and Odum had been coming from. Id. The Defendant then stated that

he and Odum had driven to the Muskogee Correctional Center to visit the Defendant’s

brother. Id. Smith believed that the statements of the Defendant and Odum were

conflicting. Id.

       During the conversation, Trooper Smith observed that Defendant appeared to be

extremely nervous as exhibited by sweating and continually putting his hands in and out

of his pockets. Id. Smith also observed the Defendant and Odum to appear very thin and

exhibiting poor hygiene, conditions he believed were consistent with users of

methamphetamine. Id. Smith further observed that Odum had a sunken face, appeared

very fidgety and she was ordered by Smith to keep her head in the Defendant’s car. Id. at

3.

       The Defendant’s driver’s license was determined to be valid. Id. Smith then asked

the Defendant if the Defendant was carrying something illegal in the Defendant’s car.

Defendant denied carrying anything illegal. Id. Smith asked if he would mind if Smith

looked in Defendant’s car. The Defendant answered in a raised voice that Trooper Smith

could not search the car. Id. at 3-4. Officer Perry, who had finished his traffic stop, came

over to the Defendant’s car to assist Smith. Smith handed Defendant’s driver’s license to

Perry to run a NCIC check and to call the local canine unit. Id. at 4. The NCIC check


                                             3
revealed the Defendant had twice been incarcerated. Id. Trooper Smith asked the

Defendant why the Defendant had denied ever being incarcerated. The Defendant replied

that he thought Smith was inquiring about recent incarcerations. Id. Trooper Smith

issued a traffic citation to the Defendant, handed the Defendant his driver’s license and

ordered the Defendant to pull the Defendant’s car further over on the shoulder. Id.

       Two canine units arrived at the scene. The first unit conducted a “canine sniff” of

the exterior of the car. The dog “Kilo” alerted to the presence of a controlled substance.

Id. The second canine unit conducted a “canine sniff” of the exterior of the car and the

dog “Buck” alerted also. Id. Believing the dogs had not alerted, defendant and Odum

jumped up and down exclaiming “Jesus, thank you, thank you, Jesus.” Id.

       Based on both dogs’ reactions, Trooper Smith searched the Defendant’s car. The

search revealed drug paraphernalia, marijuana, suspected methamphetamine, photographs

taken at Defendant’s address purporting to depict drug activity and receipts for chemicals

used in the manufacture of drugs. Id. at 4-5.

                                            B

                            The Search of Defendant’s Home

       After the vehicle search, Trooper Smith notified law enforcement in Rogers

County, Oklahoma, of the evidence seized in Defendant’s vehicle. Id. at 5. Based upon

prior information regarding the Defendant and the evidence seized from the car, Officer

Wayne Stinnett requested a search warrant from a Rogers County district judge to search


                                                4
the Defendant’s home. Stinnett prepared an affidavit. Id. at 5. At the hearing before the

judge, Smith offered testimony in support of the search warrant. Id. The judge then

issued the warrant. Id.

       A search was conducted at Defendant’s home. Id. The search uncovered a

Jennings .22 L. semi-automatic pistol containing 6 rounds. V App. at 7-8. The firearm

was located in Defendant’s bedroom lying on the bed. V App. at 16.1

                                              C

                                 The Trial Judge’s Rulings

       The judge rejected defendant’s assertion that Oklahoma law applies as to the

validity of the search and followed federal precedent. Id. at 5. The judge held that an

investigative detention was involved here, citing Berkemer v. McCarty, 468 U.S. 420

(1984). The judge found there is no contention here that there was a consensual

encounter, nor was there any assertion that the detention only lasted as long as necessary

to issue the citation and warning. Id. at 7. It was noted that after Trooper Smith issued

the citation and returned defendant’s license, Smith ordered defendant to move his car

further off the road and to stay in his car while a canine unit was called. The additional

questioning of defendant and investigative detention were justified only if supported by

an objectively reasonable suspicion of illegal activity, United States v. Jones, 44 F.3d

860, 872 (10th Cir. 1995).


       1
           The location of the gun within the house was noted during the jury trial.

                                               5
       The judge found the additional questioning and investigative detention were

supported by reasonable suspicion of illegal activity. Defendant’s and Ms. Odum’s

conflicting explanations of their activities; their appearances consistent with those of

users of methamphetamine; Trooper Smith’s belief that he had seen defendant at the

penitentiary, but which defendant denied; defendant’s extreme nervousness (not here

relied on alone to justify further detention) - the totality of all these factors made the

actions of the officers legitimate because of reasonable suspicion. Id. at 8-9.

       The search of the vehicle was found not to be in violation of the Fourth

Amendment. A warrantless search is permitted where “there is probable cause to believe

that the vehicle contains contraband or other evidence which is subject to seizure under

the law.” California v. Casey, 471 U.S. 386, 394 (1985). And here the dogs alerted.

Even without such justifications, the judge held that there were good faith actions by the

officers within United States v. Leon, 468 U.S. 897 (1984). Accordingly, the motion to

suppress was denied. Id. at 10.




                                               II

                                               A

   Motion to Suppress the Evidence Seized by Trooper Smith and Officer Stinnett


                                               6
       Defendant contends that the district court erred in denying his motion to suppress

the evidence seized by Trooper Smith because Trooper Smith lacked articulate reasonable

suspicion to detain Defendant after issuing him his traffic citation. Defendant further

contends that because the evidence seized by Smith formed the probable cause necessary

to issue a search warrant to search Defendant’s residence, the search warrant was tainted

and the district court should have suppressed the evidence seized from Defendant’s home.

       The government argues we should affirm the district court’s ruling because

Trooper Smith possessed articulate reasonable suspicion to detain Defendant in order to

conduct a “canine sniff.” In the alternative, the government says that if Smith did not

possess the requisite articulate reasonable suspicion to detain Defendant, then the search

of the Defendant’s residence was still valid because Officer Stinnett relied in good faith

on what he believed to be a valid search warrant to execute the search of Defendant’s

residence. United States v. Leon, 468 U.S. 897, 922 (1984).

       The facts surrounding the Motion to Suppress are not in dispute. Therefore, we

review de novo only the district judge’s legal conclusion that Trooper Smith possessed

articulate reasonable suspicion to detain defendant. See United States v. Salzano, 149

F.3d 1238, 1241 (10th Cir. 1998). We affirm on the ground that Trooper Smith possessed

articulate reasonable suspicion to detain Defendant in order to conduct a “canine sniff.”

We therefore do not decide whether the Leon good faith exception applies here.

       A routine traffic stop is a seizure within the meaning of the Fourth Amendment but


                                             7
the stop is characterized as an investigative detention rather than a custodial arrest.

United States v. Wood, 106 F.3d 942, 945 (10th Cir. 1997). The reasonableness of such

an investigative detention is governed by the principles of Terry v. Ohio, 392 U.S. 1, 19-

20 (1968). There are two parts to the Terry inquiry. First, was the traffic stop justified at

its inception? Wood, 106 F.3d at 945. Defendant appears not to dispute that Trooper

Smith was justified in pulling over Defendant because the Defendant had been speeding.

Second, the court must determine whether “the officer’s actions during the detention were

reasonably related in scope to the circumstances which justified the interference in the

first place.” Wood, 106 F.3d at 945; United States v. Lee, 73 F.3d 1034, 1038 (10th Cir.

1996).

         An investigative detention “must be temporary, lasting no longer than necessary to

effectuate the purpose of the stop, and the scope of the detention must be carefully

tailored to its underlying justification.” Wood, 106 F.3d at 945. An officer may detain a

driver and the driver’s vehicle as long as reasonably necessary to “review the driver’s

license and registration, run a computer check, determine that the driver is authorized to

operate the vehicle, and issue the detainee a citation.” Salzano, 149 F.3d at 1241.

         Trooper Smith detained Defendant beyond the scope generally allowed for an

investigative detention when Smith, after issuing a traffic citation to Defendant, ordered

Defendant to move his car further on to the road shoulder and await a canine unit. Lee,

73 F.3d at 1039.


                                              8
       Such an expanded detention is permissible if Defendant consented, United States

v. McKneely, 6 F.3d 1447, 1450 (10th Cir. 1993), or if Trooper Smith possessed a

“particularized and objective basis for suspecting the particular person stopped on

criminal activity.” United States v. Lambert, 46 F.3d 1064, 1069 (10th Cir. 1995). The

government concedes that Defendant did not consent to the expanded detention.

Therefore, the detention is valid only if Trooper Smith possessed articulate reasonable

suspicion at the time he ordered Defendant to await the canine sniff.

       The government bears the burden to show that an officer possessed articulate

reasonable suspicion. United States v. Carhee, 27 F.3d 1493, 1496 and n.2 (10th Cir.

1994). Police officers cannot rely upon an “unparticularized suspicion or hunch.” Brown

v. Texas, 443 U.S. 47, 52 n.2 (1979); United States v. Fernandez, 18 F.3d 874, 878 (10th

Cir. 1994). Whether an officer possessed the requisite articulate suspicion depends on the

totality of the circumstances. Salvano, 149 F.3d at 1242. We do not examine any factors

in complete isolation.

       The government contends that the following facts formed the basis of the officer’s

articulate reasonable suspicion: (1) Odum’s statement that she and Defendant traveled to

Muskogee to make a phone call was suspicious and conflicted with Defendant’s statement

that they had traveled to Muskogee to visit his brother; (2) Defendant and Odum appeared

extremely nervous; (3) Defendant and Odum appeared unkempt and had poor hygiene,

characteristics consistent with methamphetamine users; (4) Defendant lied to Trooper


                                             9
Smith by denying he had ever been incarcerated; (5) Defendant did not consent to the

search request and responded to Trooper Smith in a loud voice. All of these facts

occurred prior to Trooper Smith ordering Defendant to await the canine units’ arrival.1

       Initially, we note that Trooper Smith cannot form articulate reasonable suspicion

on the basis that Defendant denied consent to a search. Wood, 106 F.3d at 946 (failure to

consent cannot form any “part of the basis for reasonable suspicion.”). However, based

upon the totality of the circumstances, we agree that Trooper Smith possessed articulate

reasonable suspicion that Defendant was engaged in criminal activity so as to be able to

detain him longer than a Terry stop generally allows. Odum’s statement conflicted with

Defendant’s statement. Odum said their trip’s purpose was to make a phone call.

Defendant said the trip’s purpose was to visit his incarcerated brother. Defendant also

made an untrue statement when he denied that he had been incarcerated. We do not find

Defendant’s argument that he merely thought Trooper Smith was asking about recent

incarcerations to be persuasive. Conflicting statements can give rise to articulate

reasonable suspicion. United States v. Koop, 45 F.3d 1450, 1454 (10th Cir. 1995).

       Defendant’s and Odum’s nervousness also supported Trooper Smith’s articulate


       1
        We do not consider facts that occurred after the “canine sniff” relevant to determine
whether Trooper Smith possessed articulate reasonable suspicion to detain Defendant. See
Lambert, 46 F.3d at 1071 (any suspicion aroused after illegal detention cannot be used to
assess whether agents had reasonable suspicion to detain in the first place). Therefore, we
do not consider the fact that Defendant and Odum “jumped for joy” (when they apparently
believed the dogs had not alerted to the presence of controlled substances) after the “canine
sniff”.

                                             10
reasonable suspicion. We have consistently held that the nervousness a person would

normally exhibit during a traffic stop is given little, if any, weight to support articulate

reasonable suspicion. Salvano, 149 F.3d at 1244. However, an officer may have

articulate reasonable suspicion when the defendant appears extremely nervous. Id.; see

also United States v. Turner, 928 F.2d 956, 959 (10th Cir. 1991), cert. denied, 502 U.S.

881 (1991)(nervousness combined with other suspicious circumstances may justify

detention). Here, Defendant exhibited extreme nervousness by continuous pacing,

sweating, and moving his hands in and out his pockets. Compare Salvano, 149 F.3d at

1244 (despite a lengthy interaction, defendant’s only sign of nervousness was a shaking

of the hands as he handed rental papers to the police officer). Odum was extremely

agitated. She raised herself through the car window numerous times to ask Trooper

Smith what was happening. At one point, Trooper Smith had to order her back into

Defendant’s car.

       The government has met its burden to show that Trooper Smith possessed

articulate reasonable suspicion to detain Defendant in order to conduct a “canine sniff.”

Once both dogs alerted to the presence of a controlled substance, Trooper Smith had

sufficient probable cause to conduct a warrantless search of Defendant’s automobile.

United States v. Ludwig, 10 F.3d 1523, 1527-28 (10th Cir. 1994). The evidence that was

validly seized from Defendant’s car, including methamphetamine and pictures of drug-

production at a residence, was sufficient to support a finding of probable cause to issue a


                                              11
search warrant for Defendant’s residence. Upon execution of the search warrant, Officer

Stinnett permissibly seized Defendant’s loaded firearm found on Defendant’s bed.

Defendant offers nothing beside the argument we have rejected above that would show

the firearm seized from his residence was seized in violation of the Fourth Amendment.

Therefore, we affirm the district court’s denial of Defendant’s motion to suppress

evidence.

                                             B

             The addition of four points to Defendant’s base offense level

       Defendant was indicted on April 2, 1997 by a federal grand jury in the Northern

District of Oklahoma for possession of a firearm after a former felony conviction. A jury

trial was held and Defendant was convicted on July 22, 1997. The district court held a

sentencing hearing. A pre-sentence report was prepared by Defendant’s probation

officer. The government objected to the sentence recommendation in the pre-sentence

report because the report failed to add four points to the offense level. I App. (Doc. 31).

The government maintained that four points should have been added because the firearm

was possessed for use in another crime - cooking methamphetamine - pursuant to USSG

2K2.1(b)(5). The probation officer had rejected adding the four points in his pre-sentence

report. II App. at 2.

       The district court agreed with the government and held that the four points would

be added to the offensive level. The judge made specific oral findings based on his


                                             12
review of the trial transcript, stating that “by a preponderance of the evidence that this .22

caliber pistol . . . was purchased by Mr. Alumbaugh, was in the possession of Mr.

Alumbaugh, and it was purchased for purposes of the drug business, which would

certainly would be a firearm purchased in connection with another felony offense.” VII

App. at 30-31.

       We review a district court’s factual findings in connection with sentencing for

clear error. United States v. Farnsworth, 92 F.3d 1001, 1009 (10th Cir. 1996); cert.

denied, 117 S. Ct. 596 (1996); United States v. Roederer, 11 F.3d 973, 977 (10th Cir.

1993)(“We review factual findings purporting to support a district court’s base offense

level calculations under the clearly erroneous standard.”). We affirm.

       The Sentencing Guidelines allow for a four point increase to a base offense level if

a firearm is used or possessed in connection with a felony drug offense. U.S.S.G. §

2k2.1(b)(5). The phrase “in connection with” means that a nexus exists between the

firearm and the drug manufacture or drug dealing business. Physical proximity between

the drugs and the firearm supports an inference of a nexus between the firearm and the

drug activity. United States v. Gomez-Arrellano, 5 F.3d 464, 466 (10th Cir. 1993). A

nexus does not exist if the facts show that the weapon’s possession is coincidental or

entirely unrelated to other felony offenses. Id. The government carries the burden to

show that a weapon was possessed in physical proximity to the drug offense. United

States v. Contreras, 59 F.3d 1038, 1040 (10th Cir. 1995). Once the government meets its


                                             13
burden, the defendant carries the burden to show that it was clearly improbable that the

gun was connected to the offense. Id.

       Here, the government met its burden to show that the firearm was used or

possessed in physical proximity to the drug offense. The record indicates that Defendant

purchased the gun for Odum’s protection during their drug dealing. VII App. at 30-31;

IV App. at 41-42; VI App. at 66-67. The gun was found in the same residence where

police officers discovered items used in the manufacturing of methamphetamine. V App.

at 30. These facts sustain the government’s burden to show that the firearm was used or

possessed “in connection” with methamphetamine manufacturing and distribution. See

Contreras, 59 F.3d at 1040 (gun found in house twenty-five feet from attached garage

containing 238 pounds of marijuana held to be “in connection with” the drug offense).

       Defendant’s sole argument is that the district court should have adopted the

probation officer’s recommendation in his pre-sentence report not to add four points.

However, the district court itself may make an enhancement based on specific factual

findings. United States v. Wacker, 72 F.3d 1453, 1476 (10th Cir. 1995). The district

court made its specific findings during the sentencing hearing. VII App. at 30-31. We do

not see how the district court clearly erred in its determination to add four points to

Defendant’s base offense level.

       The judgment of the district court is AFFIRMED.

                                                  Entered for the Court


                                             14
     William J. Holloway Jr.
     Circuit Judge




15